Name: Commission Regulation (EEC) No 1822/85 of 1 July 1985 amending Regulation (EEC) No 2931/81 suspending the customs duties applicable on certain agricultural products coming from Greece
 Type: Regulation
 Subject Matter: Europe;  tariff policy
 Date Published: nan

 2. 7. 85 Official Journal of the European Communities No L 172/7 COMMISSION REGULATION (EEC) No 1822/85 of 1 July 1985 amending Regulation (EEC) No 2931/81 suspending the customs duties applicable on certain agricultural products coming from Greece THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 64 (4) (b) thereof, Whereas Commission Regulation (EEC) No 2931 /81 ('), as last amended by Regulation (EEC) No 3681 /84 (2), suspended in whole or in part the customs duties on imports into the other Member States of certain agricultural products coming from Greece ; Whereas new products may benefit from the total or partial suspension of customs duties ; whereas certain temporary suspensions may be extended ; Whereas the Annex to Regulation (EEC) No 2931 /81 should therefore be amended : Whereas the measures provided for in this Regulation are in accordance with the opinion of all agricultural management committees, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2931 /84 is amended as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 293, 13 . 10 . 1981 , p . 8 . (2) OJ No L 349 28 . 12 . 1984, p . 60 . No L 172/8 2. 7. 85Official Journal of the European Communities ANNEX 1 . Subheading 03.03 A V : A reference (a) is inserted after '2,4 % '. The following footnote is added : '(a) Duty rate suspended up to and including 31 December 1985 in respect of krill for processing. Monitoring of use for this purpose shall be in accordance with the relevant Community rules.' 2. Subheading 07.03 ex E : In footnote (a), 'up to and uncluding 30 June 1985' is replaced by 'up to and including 31 December 1985'. 3 . Subheading 07.04 ex B : In footnote (a), 'up to and including 30 June 1985' is replaced by 'up to and including 31 December 1985'. In footnote (b), 'Duty rate reduced to 4 % up to and including 30 June 1985' is replaced by 'Duty rate reduced to 2,4 % up to and including 31 December 1985'. 4. Subheading 08.10 B and ex D : In footnote (c), 'up to and including 30 June 1985' is replaced by 'up to and including 31 December 1985'. 5. Subheading 08.10 ex D : In footnote (d), 'up to and including 30 June 1985' is replaced by 'up to and including 31 December 1985'. 6. Subheading 20.06 B I e 2 bb : In footnote (a), 'up to and including 30 June 1985' is replaced by 'up to and including 31 December 1985.